 Case 1:19-mc-02303-LDH Document 10 Filed 01/02/20 Page 1 of 2 PageID #: 76




                                                                                      January 2, 2020
BY ECF
The Honorable LaShann DeArcy Hall
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          RE: Ira Kleiman et al. v. Craig Wright, No. 1:19-mc-02303-LDH (E.D.N.Y.)
Dear Judge DeArcy Hall:

       We act as counsel for Plaintiffs in the above captioned matter and are writing to apprise
the court of the quickly approaching discovery deadline set in the underlying matter.
        Specifically, per the attached scheduling order, all discovery must be completed by January
17, 2020. ECF No. 320, Kleiman v. Wright, No. 9:18-cv-80176-BB (S.D. Fla. Nov. 27, 2019). The
court has made clear this deadline will not be extended. Id. (“The Court takes this time to also
caution the parties that no further extensions of time shall be granted as to the pretrial deadlines in
effect.”) (emphasis in original).
        Furthermore, per the local rules in the SDFL, out of state depositions, like Mr. Sullivan’s,
require at least 14 days’ notice to opposing counsel (though the parties or the court may allow the
deposition to proceed on shorter notice). SDFL L.R. 26.1(h). Without party or court consent,
however, Plaintiffs would have to notice Mr. Sullivan’s deposition by tomorrow, to be taken on
January 17, 2020 (i.e., the discovery cutoff). For that reason, the parties intend to notice Mr.
Sullivan’s deposition for January 17, 2020 (with the understanding that it will not stand if this
Court grants the motion to quash).
       Finally, below is a chart of the remaining depositions scheduled to be taken before the
discovery cutoff on January 17, 2019:
                      Deponent                           Date            Location of Depo
         F. Harley Norwitch (Def's Expert)              1/3/20           Loxahatchee, FL
        Andreas Antonopoulos (Plts' Expert)             1/7/20              New York
        William R. Nicholson (Def's Expert)             1/9/20           Jacksonville, FL
         W&K Info Defense Research LLC                  1/9/20           Coral Gables, FL
   Dr. Stewart MacIntyre, Jr. M.D. (Def's Expert)      1/10/20              Miami, FL
                    Ira Kleiman                        1/10/20           Coral Gables, FL
           Matthew Edman (Plts' Expert)                1/14/20              New York
              Dr. Craig Wright (day 1)                 1/14/20               London
           Andrew O'Hagan (tentatively)                1/15/20               London
              Dr. Craig Wright (day 2)                 1/15/20               London
            Ramona Watts (tentatively)                 1/16/20               London
           David J. White (Def's Expert)               1/16/20             Los Angeles
 Case 1:19-mc-02303-LDH Document 10 Filed 01/02/20 Page 2 of 2 PageID #: 77




       In sum, Plaintiffs have a very narrow window in which to enforce the subpoena and take
Mr. Sullivan’s deposition in the event the Court denies his motion to quash.

        Finally, Plaintiffs are well aware that they requested multiple extension on this case, and
recognize this delay is, therefore, partly their fault. That said, Plaintiffs requested those extensions
as they believed, in good faith, that the case would settle. The Defendant, however, on October 30,
2019, unilaterally (and without notice) broke the non-binding agreement in principal that parties
had entered into. Plaintiffs therefore respectfully request the court excuse this unfortunate delay.
                                                        Respectfully,

                                                        __/s/ Joseph Delich_________
                                                        Joseph Delich
                                                        ROCHE FREEDMAN LLP
                                                        185 Wythe Avenue F2
                                                        Brooklyn, New York 11249
                                                        jdelich@rochefreedman.com
                                                        Counsel for Plaintiffs
